Title: From John Adams to John Jebb, 25 September 1785
From: Adams, John
To: Jebb, John


          
            Grosvenor Square Septr 25th 1785
          
          I am happy to find we agree in the opinion that the Principles of Morals and Politicks and religion are the same. with a certainty that we Should cease to think forever when we cease to Live, I should detest my own existance, and care nothing for any other, self Love and social would cease together. without a Prospect of a better Life. I should think that this deserved little Pains for myself or others. The Christian as I understand it is the Genuine sistem of Public and private Life, for Human kind in all situations in which they can be placed and for all the duration which is Comprehensible to us here. The rights and Liberties of Men can never be secured upon any other Principles— I wish to continue our disquisitions concerning the American Constitutions, because I think many things require amendment, and I hope for Lights and aids from you in matureing them.
          The reall system of Administration or of opposition in relation to America is not yet revealed to the Public, nor to me. we must wait with patience which I do in the sure and certain hope that nothing which either can do can materially hurt us. The Wisdom and the Virtue of my Country will become more conspicuous to Nations in Proportion as She Shall be ill treated by this.—
          The two People must be Friends sooner or later they will be so as soon as they shall be undeceived and I know your disposition is good to assist in undeceiving them I hope that Ireland will never submit to become a Tool to injure America and I am well persuaded We Shall never be concern’d in any Injury to Her.
          adeiu—
        